IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-51134
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BRANDY MICHELE SHIPMAN,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-98-CR-656-3
                        --------------------
                          October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Brandy Michele Shipman appeals her jury conviction for

conspiracy to possess with intent to distribute marijuana in

violation of 21 U.S.C. §§ 841 and 846.    She argues that she was

constructively denied the assistance of counsel at her sentencing

hearing.   The record is sufficiently developed to consider

Shipman’s claim on direct appeal.     See United States v. Scott,

159 F.3d 916, 924 (5th Cir. 1998).    Shipman had counsel at the

sentencing hearing who reasserted her objections to the

Presentence Report, argued that she should be sentenced at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51134
                                -2-

low end of the guideline range, that the district court recommend

sending her to boot camp, and that she be allowed to remain on

bond pending appeal.   Therefore, Shipman was not constructively

denied counsel at the sentencing hearing.   See United States v.

Cronic, 466 U.S. 648, 658-59 (1984).

     AFFIRMED.